DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The response to the Restriction Requirement mailed February 1, 2021 has been entered.  Group I, claims 1-4 and 13-17 was elected without traverse.  Claims 5-12 and 18-21 have been withdrawn for being drawn to an unelected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (U.S. Patent No. 6,516,481) in view of Segal et al. (U.S. Publication No. 2017/0156508), hereinafter referred to as Segal.
Regarding claim 1, Erickson discloses an apparatus 10 for eliminating pressure and providing patient stability on an operating room table, comprising:  a support surface 12 comprising: and a major aperture 26 extending through the support surface 12 (Figure 8), the aperture 26 having a location that corresponds to (i) where a patient's sacrum, coccyx and ischium are to be located when a patient lays over the support surface in the supine position, 
It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).  In addition, it is noted that in Col. 10, lines 29-44, Erickson discusses the aperture 26 corresponding to a location on the 
Erickson does not disclose at least a top layer of visco-elastic foam and a base layer of foam, the base layer foam being a firmer foam than the visco-elastic foam, wherein the combination of the at least one top layer visco-elastic foam and base layer of firmer foam of the support surface allow the support surface to be collapsible proximate to the major aperture.
Segal teaches at least a top layer “Layer B” of visco-elastic foam (Figure 1, paragraphs 0016 and 0021) and a base layer “Layer C” of foam (Figure 1, paragraphs 0017 and 0021), the base layer “Layer C” foam being a firmer foam than the visco-elastic foam “Layer B” (paragraphs 0016-0017, and 0021).
In re Swinehart, 169 USPQ 226 (CCPA 1971).
Regarding claim 2, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Erickson, as modified, further discloses wherein the support surface has a cover compatible with operating room table use (see Erickson, Col. 4, lines 35-54). It is noted that the cover of Erickson is capable of use on an operating table as the system of Erickson is capable of being placed on an operating table, or on a surface that is capable of performing the function required of an operating table, and therefore meets the claim.  See MPEP 2173.05(g).
Regarding claim 3, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Erickson, as modified, does not disclose wherein the support surface has a length of approximately 40 inches to 42 inches, a width of approximately 19 inches to 21 inches, and a thickness of approximately 4 inches to 5 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Erickson, as modified, so the support surface has a length of approximately 40 inches to 42 inches, a width of approximately 19 inches to 21 inches, and a thickness of approximately 4 inches to 5 inches, as doing so would merely amount to a change in size of the support surface of Erickson.  It would have been an obvious matter of design choice to select the size of the support surface to have a length of approximately 40 inches to 42 inches, a width of approximately 19 inches to 21 inches, and a thickness of approximately 4 inches to 5 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the support surface is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 4, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Erickson, as modified, does not disclose wherein the major aperture has a length of approximately 10 inches to 11 inches, a width of approximately 5 inches 
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Erickson, as modified, so the major aperture has a length of approximately 10 inches to 11 inches, a width of approximately 5 inches to 6 inches, and a depth of approximately 4 inches to 5 inches, and the length of the aperture is measured along a length of the support surface, as doing so would merely amount to a change in size of the support surface of Erickson.  It would have been an obvious matter of design choice to select the size of the major aperture to be a length of approximately 10 inches to 11 inches, a width of approximately 5 inches to 6 inches, and a depth of approximately 4 inches to 5 inches, and the length of the aperture is measured along a length of the support surface, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the support surface is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and In Gardner v. TEC Syst., Inc
Regarding claim 13, Erickson discloses an apparatus 10 for eliminating pressure and providing patient stability configured to be placed onto a bed frame, or on top of another support surface on top of a bed frame, comprising:  a support surface 12 comprising:  a central aperture 26 extending through the support surface and proximate to a center location of the support surface 12 (Figure 8, Col. 10, lines 45-64) and corresponds to where a patient's sacrum, coccyx and ischium are to be located when a patient lays over the support surface, (Col. 10, lines 29-44, where the aperture 26 in Figure 8 corresponds to a location on the patient for recovering from prostate surgery; however, the aperture may correspond to a number of locations depending on the surgery that was performed), the support surface 12 being collapsible proximate to the central aperture enables a patient's sacrum, coccyx and ischium to be suspended in air over the central aperture to allow a patient's buttock to extend downward into the central aperture and cause a patient's heels to elevate, thereby eliminating pressure affecting the sacrum, coccyx and ischium, reducing pressure affecting the heels for a patient laying on the support surface, providing enhanced stability of a patient laying on the support surface by preventing movement, and reducing shear and friction forces on a patient's skin outside the central aperture.
It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require Applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).  In addition, it is noted that in Col. 10, lines 29-44, Erickson discusses the aperture 26 corresponding to a location on the patient for 
Erickson does not disclose at least a top layer of visco-elastic foam and a base layer of foam, the base layer foam being a firmer foam than the visco-elastic foam, wherein the combination of the at least one top layer visco-elastic foam and base layer of firmer foam of the support surface allow the support surface to be collapsible proximate to the major aperture.
Segal teaches at least a top layer “Layer B” of visco-elastic foam (Figure 1, paragraphs 0016 and 0021) and a base layer “Layer C” of foam (Figure 1, paragraphs 0017 and 0021), the base layer “Layer C” foam being a firmer foam than the visco-elastic foam “Layer B” (paragraphs 0016-0017, and 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erickson, as modified, with at least a top layer of In re Swinehart, 169 USPQ 226 (CCPA 1971).
Regarding claim 14, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Erickson, as modified, further discloses wherein the support surface 12 further comprises a removably insertable support surface plug for 36” the support surface central aperture 26 (see Erickson, Figure 8 and Col. 11, lines 15-27), and the support surface plug 36” is formed of the at least a top layer of visco-elastic foam (see Segal, Layer B, paragraphs 0016 and 0021) and the base layer of foam of the support surface (see Segal, Layer C, paragraphs 0017 and 0021, where Segal is cited for the configuration of foam layers, as discussed above, and see Erickson, Col. 5, lines 27-36 where the plug is formed of the same foam material as the rest of the support surface 12), dimensions of the support surface plug 36” are identical to dimensions of the support surface central aperture 26 (see Erickson, Figure 8), 
Regarding claim 15, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 13.  Erickson, as modified, further discloses wherein the support surface has a cover compatible with typical hospital or nursing home use (see Erickson, Col. 4, lines 35-54). 
Regarding claim 16, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 13.  Erickson, as modified, further discloses wherein the support surface 12 a has a length of approximately 76 inches to 80 inches, a width of approximately 33 inches to 36 inches (see Erickson, Col. 6, lines 5-34, where the length is disclosed as 80 inches and the width is disclosed at 36 inches).  Erickson, as modified, does not explicitly disclose a thickness of approximately 6 to 10 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Erickson, as modified, so the support surface has a thickness of approximately 6 to 10 inches, as doing so would merely amount to a change in size of the support surface of Erickson.  It would have been an obvious matter of design choice to select the size of a thickness of approximately 6 to 10 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the support surface is of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 17, Erickson, as modified, discloses the subject matter as discussed above with regard to claim 13.  Erickson, as modified, does not disclose wherein the central aperture has a length of approximately 10 inches to 11 inches, a width of approximately 5 inches to 6 inches, and a depth thickness of approximately 6 to 10 inches, and the length of the central aperture is along a length of the support surface.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Erickson, as modified, so the support surface has a thickness of approximately 6 to 10 inches, as doing so would merely amount to a change in size of the support surface of Erickson.  It would have been an obvious matter of design choice to select the size of the central aperture has a length of approximately 10 inches to 11 inches, a width of approximately 5 inches to 6 inches, and a depth thickness of approximately 6 to 10 inches, and the length of the central aperture is along a length of the support surface, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the support surface is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Gundogdu et al. (International Publication No. WO 2020139236 A1)
Pettit et al. (U.S. Patent No. 4,054,960)
Gall et al. (German Publication No. DE 102012005143 A1)
Inaba (International Publication No. WO 9710793 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALISON N LABARGE/Examiner, Art Unit 3673                                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673